ACQUISITION AND EXCHANGE AGREEMENT Between PAIVIS, CORP. and AAAA MEDIA SERVICES, LTD. Dated: October 4, 2007 TABLE OF CONTENTS ARTICLE IREPRESENTATIONS, COVENANTS, AND WARRANTIES OF AAAA Media Services, Ltd. 1.01Organization 1 1.02Capitalization 1 1.03Financial Statements 2 1.04Information 2 1.05Options and Warrants 2 1.06Absence of Certain Changes or Events 2 1.07Litigation and Proceedings 2 1.08Contracts 3 1.09Material Contract Defaults 3 1.10No Conflict With Other Instruments 3 1.11Governmental Authorizations 3 1.12Compliance With Laws and Regulations 3 1.13Approval of Agreement 3 1.14Material Transactions or Affiliations 3 1.15AAAA Media Services, Ltd.Schedules 4 1.16Payroll Taxes and Corporate Taxes 4 1.17Valid Obligation 4 ARTICLE IIREPRESENTATIONS, COVENANTS, AND WARRANTIES OF PAIVIS CORP. 2.01Organization 4 2.02Capitalization 4 2.03Subsidiaries and Predecessor Corporations 4 2.04Securities Filings; Financial Statement 5 2.05Filing: Books and Records 5 2.06Information 5 2.07Options and Warrants 5 2.08Absence of Certain Changes or Events 5 2.09Litigation and Proceedings 6 2.10Contracts 6 2.11Material Contract Defaults 7 2.12No Conflict With Other Instruments 7 2.13Governmental Authorizations 7 2.14Compliance With Laws and Regulations 7 2.15Material Transactions or Affiliations 7 2.16Approval of Agreement 7 2.17Continuity of Business Enterprises 7 2.18PAIVIS CORP. Schedules 8 2.19Bank Account; Power of Attorney 8 2.20Valid Obligation 8 ARTICLE IIIPLAN OF EXCHANGE 3.01The Purchase and Exchange 9 3.02Federal Exercise Tax Refund 10 3.03Working Capital Financing 10 3.04Employment Agreement 10 3.05Closing Date and Place 10 3.06Changes and Interim Operations 10 3.07Closing Events 11 3.08Current Employees 11 3.09Business Planning 11 3.10Termination 11 ARTICLE IVSPECIAL COVENANTS 4.01Access to Properties and Records 11 4.02Delivery of Books and Records 12 4.03Third Party Consents and Certificates 12 4.04Consent of AAAA Media Services, Ltd.. Shareholders 12 4.05Name Change 12 4.06PAIVIS Corporation Shareholder Meeting 12 4.07Actions Prior to Closing 12 4.08Sales Under Rule 144 or 145, If Applicable 12 4.09Indemnification 12 ARTICLE VCONDITIONS PRECEDENT TO OBLIGATIONS OF PAIVIS CORPORATION. 5.01Accuracy of Representations and Performance of Covenants 13 5.02Officer's Certificates 13 5.03No Material Adverse Change 13 5.04Approval by Shareholders 13 5.05No Governmental Prohibitions 13 5.06Consents 13 5.07Delivery of Audited Financial Statements 13 5.08Other Items 13 ARTICLE VICONDITIONS PRECEDENT TO OBLIGATIONS OF AAAA Media Services, Ltd. 6.01Accuracy of Representations and Performance of Covenants 14 6.02Officer's Certificate 14 6.03No Governmental Prohibition 14 6.04Consents 14 6.05Delivery of Initial Shares and Cash Payment 14 6.06Delivery of Working Capital Financing 14 6.05Execution of Employment Agreement 14 6.08Other Items 14 ARTICLE VIIMISCELLANEOUS 7.01Brokers 15 7.02Governing Law 15 7.03Notices 15 7.04Attorney's Fees 15 7.05Confidentiality 15 7.06Public Announcements and Filings 16 7.07Schedules; Knowledge 16 7.08Third Party Beneficiaries 16 7.09Expenses 16 7.10Entire Agreement 16 7.11Survival; Termination 16 7.12Counterparts 16 7.13Amendment or Waiver 16 7.14Best Efforts 16 ACQUISITION AND EXCHANGE AGREEMENT THIS ACQUSITION AND EXCHANGE AGREEMENT (hereinafter referred to as this "Agreement") is entered into as of this 4thday of October2007, by and between PAIVIS CORP.a Nevada corporation (hereinafter referred to as “PAIVIS”) and AAAA Media Services, Ltd. ., a Georgia corporation and its subsidiaries (hereinafter referred to as "A4”), (collectively the two companies are hereinafter referred to as the “Parties”) upon the following premises: Premises WHEREAS, PAIVIS , is a publicly held corporation organized under the laws of the State of Nevada; WHEREAS, A4 is a privately-held corporation organized under the laws of Georgia; WHEREAS, management of the constituent corporations have determined that it is in the best interest of the parties that PAIVIS acquire 100% of the issued and outstanding securities of A4 in exchange for the issuance of certain shares of PAIVISand cash (the "Purchase and Exchange") and A4 agreed to use its best efforts to cause its shareholders (the "A4 Shareholders") to exchange their securities of A4 on the terms described herein; and WHEREAS, the Parties desire to set forth the terms of the Purchase and Exchange, which is intended to constitute a tax-free reorganization pursuant to the provisions of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the Parties to be derived here from, it is hereby agreed as follows: Agreement ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF A4 As an inducement to, and to obtain the reliance of PAIVIS except as set forth on the A4 Schedules (as hereinafter defined), A4 represents and warrants as follows: Section 1.01Organization.A4is a corporation duly organized, validly existing, and in good standing under the laws of Georgia and has the corporate power and is duly authorized, qualified, franchised, and licensed under all applicable laws, regulations, ordinances, and orders of public authorities to own all of its properties and assets and to carry on its business in all material respects as it is now being conducted, including qualification to do business as a foreign corporation in the states or countries in which the character and location of the assets owned byit or the nature of the business transacted by it requires qualification, except where failure to be so qualified would not have a material adverse effect on its business.Included in the A4 Schedules are complete and correct copies of the articles of incorporation, and the bylaws of A4 as in effect on the date hereof.The execution and delivery of this Agreement does not, and the consummation of the transactions contemplated hereby will not, violate any provision of A4’s articles of incorporation or bylaws.A4 has taken all actions required by law, its articles of incorporation, or otherwise to authorize the execution and delivery of this Agreement.A4 has full power, authority, and legal right and has taken all action required by law, its articles of incorporation, and otherwise to consummate the transactions herein contemplated. Section 1.02Capitalization.All issued and outstanding shares ofA4are legally issued, fully paid, and non-assessable and not issued in violation of the preemptive or other rights of any person. -1- Section 1.03Financial Statements. (a)Included in the A4 Schedules are the balance sheet and the related statements of operations of A4 as of December 31, 2005, December 31,2006 and the unaudited financial statements as of September 30, 2007.; (b)All such financial statements have been prepared in accordance with generally accepted accounting principles.The A4 balance sheet presents a true and fair view as of the date of such balance sheet of the financial condition of A4.A4 did not have, as of the dates of such balance sheets, except as and to the extent reflected or reserved against therein, any liabilities or obligations (absolute or contingent) which should be reflected in the balance sheets or the notes thereto, prepared in accordance with generally accepted accounting principles, and all assets reflected therein are properly reported and present fairly the value of the assets of A4 in accordance with generally accepted accounting principles. (c) A4 has no liabilities with respect to the payment of any federal, state, county, local or other taxes (including any deficiencies, interest or penalties), except for taxes accrued but not yet due and payable. (d)A4 has filed all state, federal or local income and/or franchise tax returns required to be filed by it from inception to the date hereof.Each of such income tax returns reflects the taxes due for the period covered thereby, except for amounts which, in the aggregate, are immaterial. (e)The books and records, financial and otherwise, of A4 are in all material respects complete and correct and have been maintained in accordance with good business and accounting practices. (f)All of A4’s assets are reflected on its financial statements, and, except as set forth in the A4 Schedules or the financial statements of A4 or the notes thereto, A4 has no material liabilities, direct or indirect, matured or unmatured, contingent or otherwise. Section 1.04Information.The information concerning A4 set forth in this Agreement and in the A4Schedules which are to be incorporated herein as of the date of above written or no later than Closing is complete and accurate in all material respects and does not contain any untrue statement of a material fact or omit to state a material fact required to make the statements made, in light of the circumstances under which they were made, not misleading.In addition, A4 has fully disclosed in writing to PAIVIS (through this Agreement or the A4 Schedules) all information relating to matters involving A4 or its assets or its present or past operations or activities which (i) indicated or may indicate, in the aggregate, the existence of a greater than $25,000 liability or diminution in value, (ii) have led or may lead to a competitive disadvantage on the part of A4 or (iii) either alone or in aggregation with other information covered by this Section, otherwise have led or may lead to a material adverse effect on the transactions contemplated herein or on A4, its assets, or its operations or activities as presently conducted or as contemplated to be conducted after the Closing , including, but not limited to, information relating to governmental, employee, environmental, litigation and securities matters and transactions with affiliates. Section 1.05Options or Warrants. There ere are no existing options, warrants, calls, or commitments of any character relating to the authorized and unissued A4 common stock. Section 1.06Absence of Certain Changes or Events.Except as set forth in this Agreement or the A4 Schedules, since December 31, 2006 there has been no materialchange in the business and assets of A4 and to the best knowledge of A4, A4has not become subject to any law or regulation which materially and adversely affects, or in the future may adversely affect the business, operations, properties, assets, or condition of A4. Section 1.07Litigation and Proceedings.There are no actions, suits, proceedings, or investigationspending or, to the knowledge of A4 after reasonable investigation, threatened by or against A4 or affecting A4 or its properties, at law or in equity, before any court or other governmental agency or instrumentality, domestic or foreign, or before any arbitrator of any kind.A4 does not have any knowledge of any material default on its part with respect to any judgment, order, injunction, decree, award, rule, or regulation of any court, arbitrator, or governmental agency or instrumentality or of any circumstances that, after reasonable investigation, would result in the discovery of such a default. -2- Section 1.08Contracts. (a)Except as included or described in the A4 Schedules, there are no "material" contracts, agreements, franchises, license agreements, debt instruments or other commitments to which A4 is a party or by which it or any of its assets, products, technology, or properties are bound other than those incurred in the ordinary course of business (as used in this Agreement, a "material" contract, agreement, franchise, license agreement, debt instrument or commitment is one which (i) will remain in effect for more than six (6) months after the date of this Agreement or (ii) involves aggregate obligations of at least twenty-five thousand dollars ($25,000)); (b)All contracts, agreements, franchises, license agreements, and other commitments to which A4 is a party or by which its properties are bound and which are material to the operations of A4 taken as a whole are valid and enforceable by A4 in all respects, except as limited by bankruptcy and insolvency laws and by other laws affecting the rights of creditors generally; (c)Except as set forth in the A4 Schedules, A4 is not a party to or bound by, and the properties of A4 are not subject to any contract, agreement, other commitment or instrument; any charter or other corporate restriction; or any judgment, order, writ, injunction, decree, or award which materially and adversely affects, the business operations, properties, assets, or condition of A4; and (d)Except as included or described in the A4 Schedules or reflected in the most recent A4 balance sheet, A4 is not a party to any oral or written (i) contract for the employment of any officer or employee which is not terminable on 30 days, or less notice; (ii) profit sharing, bonus, deferred compensation, stock option, severance pay, pension benefit or retirement plan, (iii) agreement, contract, or indenture relating to the borrowing of money, (iv) guaranty of any obligation, other than one on which A4 is a primary obligor, for the borrowing of money or otherwise, excluding endorsements made for collection and other guaranties of obligations which, in the aggregate do not exceed more than one year or providing for payments in excess of $25,000 in the aggregate; (vi) collective bargaining agreement; or (vii) agreement with any present or former officer or director of A4. Section 1.09Material Contract Defaults.A4 is not in default in any material respect under the terms of any outstanding contract, agreement, lease, or other commitment which is material to the business, operations, properties, assets or condition of A4 and there is no event of default in any material respect under any such contract, agreement, lease, or other commitment in respect of which A4 has not taken adequate steps to prevent such a default from occurring. Section 1.10No Conflict With Other Instruments.The execution of this Agreement and the consummation of the transactions contemplated by this Agreement will not result in the breach of any term or provision of, constitute an event of default under, or terminate, accelerate or modify the terms of any material indenture, mortgage, deed of trust, or other material contract, agreement, or instrument to which A4 is a party or to which any of its properties or operations are subject. Section 1.11Governmental Authorizations.Except as set forth in the A4 Schedules, A4 has all licenses, franchises, permits, and other governmental authorizations that are legally required to enable it to conduct its business in all material respects as conducted on the date hereof.Except for compliance with federal and state securities and corporation laws, as hereinafter provided, no authorization, approval, consent, or order of, or registration, declaration, or filing with, any court or other governmental body is required in connection with the execution and delivery by A4 of this Agreement and the consummation by A4 of the transactions contemplated hereby. Section 1.12Compliance With Laws and Regulations.Except as set forth in the A4 Schedules, to the best of its knowledge A4 has complied with all applicable statutes and regulations of any federal, state, or other governmental entity or agency thereof, except to the extent that noncompliance would not materially and adversely affect the business, operations, properties, assets, or condition of A4, or except to the extent that noncompliance would not result in the occurrence of any material liability for A4. Section 1.13Approval of Agreement.The board of directors of A4 has authorized the execution and delivery of this Agreement by A4 and has approved this Agreement and the transactions contemplated hereby, and will recommend to the A4 Shareholders that the Exchange be accepted by them. Section 1.14Material Transactions or Affiliations.Set forth in the A4 Schedules is a description of every contract, agreement, or arrangement between A4 and any predecessor and any person who was at the time of such contract, agreement, or arrangement an officer, director, or person owning of record, or known by A4 to own beneficially, 5% or more of the issued and outstanding common stock of A4 and which is to be performed in whole or in part after the date hereof or which was entered into not more than three years prior to the date hereof.Except as disclosed in the A4 Schedules or otherwise disclosed herein, no officer, director, or 5% shareholder of A4 has, or has had since inception of A4, any known interest, direct or indirect, in any transaction with A4 which was material to the business of A4.There are no commitments by A4, whether written or oral, to lend any funds, or to borrow any money from, or enter into any other transaction with, any such affiliated person. -3- Section 1.15A4 Schedules.A4 has delivered or agrees to deliver to PAIVIS the following schedules as of the date of above written or no later than Closing, which are collectively referred to as the "A4 Schedules" and which consist of separate schedules dated as of the date of execution of this Agreement or dated as of the date of Closing, all certified by the chief executive officer of A4 as complete, true, and correct as of the date of this Agreement in all material respects: (a)a schedule containing complete and correct copies of the articles of incorporation, and bylaws of A4 in effect as of the date of this Agreement; (b)a schedule containing the financial statements of A4 identified in paragraph 1.03(a); (c)copies of all licenses, permits, and other governmental authorizations (or requests or applications therefor) pursuant to which A4 carries on or proposes to carry on its business (except those which, in the aggregate, are immaterial to the present or proposed business of A4); (d)a schedule setting forth any other information, together with any required copies of documents, required to be disclosed in the A4 Schedules by Sections 1.01 through 1.14. A4 shall cause the A4 Schedules and the instruments and data delivered to PAIVIS, hereunder to be promptly updated after the date hereof up to and including the Closing . Section 1.16Payroll Taxes and Corporate Taxes.All of the payroll taxes and corporate taxes owed by A4 up to the date of Closing shall remain the responsibility of A4.The parties acknowledge and agree that A4 has at all times prior to this date has operated as a corporation under a Sub-S election for all federal tax purposes. Section 1.17Valid Obligation.This Agreement and all agreements and other documents executed by A4 in connection herewith constitute the valid and binding obligation of A4, enforceable in accordance with its or their terms, except as may be limited by bankruptcy, insolvency, moratorium or other similar laws affecting the enforcement of creditors' rights generally and subject to the qualification that the availability of equitable remedies is subject to the discretion of the court before which any proceeding therefore may be brought. ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF PAIVIS As an inducement to, and to obtain the reliance of A4 and the A4 Shareholders, except as set forth in the PAIVIS Schedules (as hereinafter defined), PAIVIS represents and warrants as follows: Section 2.01Organization.PAIVIS is a corporation duly organized, validly existing, and in good standing under the laws of Nevadaand has the corporate power and is duly authorized, qualified, franchised, and licensed under all applicable laws, regulations, ordinances, and orders of public authorities to own all of its properties and assets, to carry on its business in all material respects as it is now being conducted, and except where failure to be so qualified would not have a material adverse effect on its business, there is no jurisdiction in which it is not qualified in which the character and location of the assets owned by it or the nature of the business transacted by it requires qualification.Included in the PAIVIS Schedules are complete and correct copies of the articles of incorporation, and the bylaws as in effect on the date hereof. The execution and delivery of this Agreement does not, and the consummation of the transactions contemplated hereby will not, violate any provision of PAIVIS’s articles of incorporation, and the bylaws.PAIVIS has taken all action required by law, its Articles of Incorporation, or otherwise to authorize the execution and delivery of this Agreement, and PAIVIS has full power, authority, and legal right and has taken all action required by law, its Articles of Incorporation, or otherwise to consummate the transactions herein contemplated. Section 2.02Capitalization.As of June 30,2007 Paivis’s authorized capitalization consists of a) 125,000,000 shares of common stock, $0.0002 par value of which approximately 41,000,000 shares are issued and outstanding and: b) 15,000,000 shares of preferred stock of $0.0002 par value of which 250,000 shares of Series A Preferred and 3,000,750 shares of Series B Preferred are issued and outstanding as of June 30, 2007.All issued and outstanding shares are legally issued, fully paid, and non-assessable and not issued in violation of the preemptive or other rights of any person. Section 2.03Subsidiaries and Predecessor Corporations.PAIVIS does not have any predecessor corporation(s) or subsidiaries, and does not own, beneficially or of record, any shares of any other corporation, except as disclosed in Schedule 2.03.. -4- Section 2.04Securities Filings; Financial Statements. (a) Included in the PAIVIS Schedules is (i) an unaudited consolidated balance sheet of PAIVIS as ofJune 30, 2007. (b)PAIVIS has no liabilities with respect to the payment of any federal, state, county, local or other taxes (including any deficiencies, interest or penalties), except for taxes accrued but not yet due and payable. (c)PAIVIS has timely filed all state, federal or local income and/or franchise tax returns required to be filed by it from inception to the date hereof except those described in the PAIVIS Scedules.Each of such income tax returns reflects the taxes due for the period covered thereby, except for amounts that, in the aggregate, are immaterial. (d)The books and records, financial and otherwise, of PAIVIS are in all material aspects complete and correct and have been maintained in accordance with good business and accounting practices. (e)All of PAIVIS's assets are reflected on its financial statements, and, except as set forth in the PAIVIS Schedules or the financial statements of PAIVIS or the notes thereto, PAIVIS has no material liabilities, direct or indirect, matured or unmatured, contingent or otherwise. Section 2.05Filings: Books and Records.The books and records, financial and otherwise, of PAIVIS are in all material aspects complete and correct and have been maintained in accordance with good business and accounting practices. Section 2.06Information.The information concerning PAIVIS set forth in this Agreement and the PAIVIS Schedules is complete and accurate in all material respects and does not contain any untrue statements of a material fact or omit to state a material fact required to make the statements made, in light of the circumstances under which they were made, not misleading.In addition, PAIVIS has fully disclosed in writing to A4 (through this Agreement or the PAIVIS Schedules) all information relating to matters involving PAIVIS or its assets or its present or past operations or activities which (i) indicated or may indicate, in the aggregate, the existence of a greater than $25,000 liability or diminution in value, (ii) have led or may lead to a competitive disadvantage on the part of PAIVIS or (iii) either alone or in aggregation with other information covered by this Section, otherwise have led or may lead to a material adverse effect on the transactions contemplated herein or on PAIVIS, its assets, or its operations or activities as presently conducted or as contemplated to be conducted after the Closing Date, including, but not limited to, information relating to governmental, employee, environmental, litigation and securities matters and transactions with affiliates. Section 2.07Options or Warrants.There are no existing options, warrants, calls, or commitments of any character relating to the authorized and unissued stock of PAIVIS, except as described in Schedule 2.06 (the "Existing Rights"). Section 2.08Absence of Certain Changes or Events.Except as disclosed in the PAIVIS Schedules,or otherwise disclosedin writing to A4, since the date of the most recent PAIVIS balance sheet:; (a)there has not been (i) any material adverse change in the business, operations, properties, assets or condition of PAIVIS or (ii) any damage, destruction or loss to PAIVIS (whether or not covered by insurance) materially and adversely affecting the business, operations, properties, assets or condition of PAIVISexcept as disclosed in PAIVIS Schedules; and (b)PAIVIS has not (i) amended its certificate of incorporation or bylaws; (ii) declared or made, or agreed to declare or make any payment of dividends or distributions of any assets of any kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii) waived any rights of value which in the aggregate are outside of the ordinary course of business or material considering the business of PAIVIS; (iv) made any material change in its method of management, operation, or accounting; (v) entered into any transactions or agreements other than in the ordinary course of business; (vi) made any accrual or arrangement for or payment of bonuses or special compensation of any kind or any severance ortermination pay to any present or former officer or employee; (vii) increased the rate of compensation payable or to become payable by it to any of its officers or directors or any of its salaried employees whose monthly compensation exceed $1,000; or(viii) made any increase in any profit sharing, bonus, deferred compensation, insurance, pension, retirement, or other employee benefit plan, payment, or arrangement, made to, for or with its officers, directors, or employees; except as disclosed in PAIVIS Schedules; and -5- (c)PAIVIS has not (i) granted or agreed to grant any options, warrants, or other rights for its stock, bonds, or other corporate securities calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or become subject to, any material obligation or liability (absolute or contingent) except liabilities incurred in the ordinary course of business; (iii) paid or agreed to pay any material obligations or liabilities (absolute or contingent) other than current liabilities reflected in or shown on the most recent PAIVIS balance sheet and current liabilities incurred since that date in the ordinary course of business and professional and other fees and expenses in connection with the preparation of this Agreement and the consummation of the transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer, any of its assets, properties, or rights (except assets, properties, or rights not used or useful in its business which, in the aggregate have a value of less than $1000), or canceled, or agreed to cancel, any debts or claims (except debts or claims which in the aggregate are of a value less than $1000); (v) made or permitted any amendment or termination of any contract, agreement, or license to which it is a party if such amendment or termination is material, considering the business of PAIVIS; or (vi) issued, delivered or agreed to issue or deliver, any stock, bonds, or other corporate securities including debentures (whether authorized and unissued or held as treasury stock), except in connection with this Agreement, except as disclosed in PAIVIS Schedules; and (d)to the best knowledge of PAIVIS, it has not become subject to any law or regulation which materially and adversely affects, or in the future, may adversely affect, the business, operations, properties, assets or condition of PAIVIS except as disclosed in PAIVIS Schedules. Section 2.09Litigation and Proceedings.There are no actions, suits, proceedings or investigations pending or, to the knowledge PAIVIS after reasonable investigation, threatened by or againstPAIVISor affectingPAIVIS orits properties, at law or in equity, before any court or other governmental agency or instrumentality, domestic or foreign, or before any arbitrator of any kind except as disclosed in PAIVIS Schedules.PAIVIS Limited has no knowledge of any default on its part with respect to any judgment, order, writ, injunction, decree, award, rule or regulation of any court, arbitrator, or governmental agency or instrumentality or any circumstance that after reasonable investigation would result in the discovery of such default. Section 2.10Contracts. (a)PAIVISis not a party to, and its assets, are not bound by, any material contract, franchise, license agreement, agreement, debt instrument or other commitments whether such agreement is in writing or oral, except as disclosed in PAIVIS Schedules . (b)PAIVIS is not a party to or bound by, and the properties of PAIVIS are not subject to any contract, agreement, other commitment or instrument; any charter or other corporate restriction; or any judgment, order, writ, injunction, decree, or award which materially and adversely affects, the business operations, properties, assets, or condition of PAIVIS. (c)All contracts, agreements, franchises, license agreements, and other commitments to which PAIVIS is a party or by which its properties are bound and which are material to the operations of PAIVIS taken as a whole are valid and enforceable by PAIVIS in all respects, except as limited by bankruptcy and insolvency laws and by other laws affecting the rights of creditors generally; -6- (d)Except as included or described in the PAIVIS Schedules or reflected in the most recent PAIVIS consolidated balance sheet, PAIVIS is not a party to any oral or written (i) contract for the employment of any officer or employee which is not terminable on 30 days, or less notice; (ii) profit sharing, bonus, deferred compensation, stock option, severance pay, pension benefit or retirement plan, (iii) agreement, contract, or indenture relating to the borrowing of money, (iv) guaranty of any obligation, other than one on which PAIVIS is a primary obligor, for the borrowing of money or otherwise, excluding endorsements made for collection and other guaranties of obligations which, in the aggregate do not exceed more than one year or providing for payments in excess of $25,000 in the aggregate; (vi) collective bargaining agreement; or (vii) agreement with any present or former officer or director of PAIVIS. Section 2.11Material Contract Defaults.PAIVIS is not in default in any material respect under the terms of any outstanding contract, agreement, lease, or other commitment which is material to the business, operations, properties, assets or condition of PAIVIS and there is no event of default in any material respect under any such contract,agreement,lease, or other commitment in respect of which PAIVIS has not taken adequate steps to prevent such a default from occurring. Section 2.12No Conflict With Other Instruments.The execution of this Agreement and the consummation of the transactions contemplated by this Agreement will not result in the breach of any term or provision of, constitute a default under, or terminate, accelerate or modify the terms of, any indenture, mortgage, deed of trust, or other material agreement or instrument to which A4 is a party or to which any of its assets or operations are subject. Section 2.13Governmental Authorizations.PAIVIS has all licenses, franchises, permits, and other governmental authorizations, that are legally required to enable it to conduct its business operations in all material respects as conducted on the date hereof.Except for compliance with federal and state securities or corporation laws, as hereinafter provided, no authorization, approval, consent or order of, of registration, declaration or filing with, any court or other governmental body is required in connection with the execution and delivery by PAIVIS of this Agreement and the consummation by TELELON of the transactions contemplated hereby. Section 2.14Compliance With Laws and Regulations.To the best of its knowledge, PAIVIS has complied with all applicable statutes and regulations of any federal, state, or other applicable governmental entity or agency thereof, except to the extent that noncompliance would not materially and adversely affect the business, operations, properties, assets or condition of A4 or except to the extent that noncompliance would not result in the occurrence of any material liability.This compliance includes, but is not limited to, the filing of all reports to date with federal and state securities authorities. Section 2.15Material Transactions or Affiliations.Except as disclosed herein and in the PAIVIS Schedules, there exists no contract, agreement or arrangement between PAIVIS and any predecessor and any person who was at the time of such contract, agreement or arrangement an officer, director, or person owning of record or known by PAIVIS to own beneficially, 5% or more of the issued and outstanding common stock of PAIVIS and which is to be performed in whole or in part after the date hereof or was entered into not more than three years prior to the date hereof.Neither any officer, director, nor 5% shareholder of PAIVIS has, or has had since inception of PAIVIS, any known interest, direct or indirect, in any such transaction with PAIVIS which was material to the business of PAIVIS.PAIVIS has no commitment, whether written or oral, to lend any funds to, borrow any money from, or enter into any other transaction with, any such affiliated person. Section 2.16Approval of Agreement.The board of directors PAIVIS have authorized the execution and delivery of this Agreementand has approved this Agreement and the transactions contemplated hereby. Section 2.17Continuity of Business Enterprises.PAIVIS has no commitment or present intention to liquidate PAIVIS or sell or otherwise dispose of a material portion of PAIVIS’S business or assets following the consummation of the transactions contemplated hereby,except as disclosed in PAIVIS Schedules. -7- Section 2.18PAIVIS Schedules.PAIVIS has delivered or agrees to deliverto A4 the following schedules as of the date above written or no later than Closing, which are collectively referred to as the "PAIVIS Schedules" and which consist of separate schedules, which are dated the date of this Agreement or dated as of the date of Closing, all certified by the chief executive officer of PAIVIS to be complete, true, and accurate in all material respects as of the date of this Agreement: (a)a schedule containing complete and accurate copies of the certificate of incorporation and bylaws of PAIVIS as in effect as of the date of this Agreement; (b)a schedule containing the consolidated financial statements of PAIVIS identified in paragraph 2.04(a); (c)a Schedule 2.20(c) containing a list indicating the name and address of each shareholder of PAIVIS together with the number of shares owned by him, her or it; (d)a schedule containing a description of all real property owned by PAIVIS, together with a description of every mortgage, deed of trust, pledge, lien, agreement, encumbrance, claim, or equity interest of any nature whatsoever in such real property; (e)copies of all licenses, permits, and other governmental authorizations (or requests or applications therefor) pursuant to which PAIVIS carries on or proposes to carry on its business (except those which, in the aggregate, are immaterial to the present or proposed business of PAIVIS); (f)a schedule listing the accounts receivable and notes and other obligations of PAIVIS as of June30, 2007, or thereafter other than in the ordinary course of business of PAIVIS, indicating the debtor and amount, and classifying the accounts to show in reasonable detail the length of time, if any, overdue, and stating the nature and amount of any refunds, set offs, reimbursements, discounts, or other adjustments which are in the aggregate material and due to or claimed by such debtor; (g)a schedule listing the accounts payable and notes and other obligations payable of PAIVIS as of June 30, 2007, or that arose thereafter other than in the ordinary course of the business of PAIVIS, indicating the creditor and amount, classifying the accounts to show in reasonable detail the length of time, if any, overdue, and stating the nature and amount of any refunds, set offs, reimbursements, discounts, or other adjustments, which in the aggregate are material and due to or claimed by PAIVIS respecting such obligations; (h)a schedule setting forth a description of any material adverse change in the business, operations, property, inventory, assets, or condition of PAIVIS since June 30, 2007 required to be provided pursuant to section 2.07 hereof; and (i)a schedule setting forth any other information, together with any required copies of documents, required to be disclosed in the PAIVIS Schedules by Sections 2.01 through 2.19. PAIVIS shall cause the PAIVIS Schedules and the instruments and data delivered to A4 hereunder to be promptly updated after the date hereof up to and including the Closing Date. Section 2.19Bank Accounts; Power of Attorney.Set forth in Schedule 2.19 is a true and complete list of (a) all accounts with banks, money market mutual funds or securities or other financial institutions maintained by PAIVIS within the past twelve (12) months, the account numbers thereof, and all persons authorized to sign or act on behalf of PAIVIS, (b) all safe deposit boxes and other similar custodial arrangements maintained by PAIVIS within the past twelve (12) months, and (c) the names of all persons holding powers of attorney from PAIVIS or who are otherwise authorized to act on behalf of PAIVIS with respect to any matter, other than its officers and directors, and a summary of the terms of such powers or authorizations. Section 2.20Valid Obligation.This Agreement and all agreements and other documents executed by PAIVIS in connection herewith constitute the valid and binding obligation of PAIVIS, enforceable in accordance with its or their terms, except as may be limited by bankruptcy, insolvency, moratorium or other similar laws affecting the enforcement of creditors' rights generally and subject to the qualification that the availability of equitable remedies is subject to the discretion of the court before which any proceeding therefor may be brought. -8- ARTICLE III PLAN OF PURCHASE AND EXCHANGE Section 3.01The Purchase and Exchange.On the terms and subject to the conditions set forth in this Agreement, on the Closing Date (as defined in Section 3.03) the following events shall occur. A4 shall: a)execute and tender to PAIVIS a Bill of Sale transferring those assets of A4 identified on Exhibit X1 attached hereto to PAIVIS. Such shall constitute substantially all assets of the business of A4. b)execute and tender to PAIVIS and thereby grant to PAIVIS at Closing an option to purchase all the issued and outstanding shares of A4, a copy of which is attached hereto as Exhibit X2. Such shall provide that such option shall be exercisable by the tender of consideration specified as shares of PAIVIS as identified in Section 3.02(a) hereinafter. Such option shall be subject to election by PAIVIS at anytime subsequent to one hundred twenty (120) days after the date of closing, but shall expire on the 366th date after closing, unless extended as provided in such Exhibit. c) execute an Acknowledgement and Agreement at Closing whereunder, A4 shall agree to maintain those credit facilities identified on Exhibit X3 for the sole and exclusive purpose of the purchase of product for the operation of the business entity to be formed by PAIVIS post-Closing identified as “New Co”, the intentions of the parties being that such corporation shall be merged into A4 upon exercise of option as provided in section b hereinabove. d)provide a Resolution of the Directors of A4 which shall authorize its agent to execute all documents identified to be executed and/or tendered at Closing. PAIVIS shall: a) tender to A4 payment of Fifty thousand and no/100 dollars at Closing. b) execute and tender to A4 at Closing a promissory note (“Note”) payable in the amount of One hundred forty thousand and no/100 dollars. The note shall be paid in fourteen monthly installments of ten thousand and no/100, and such shall be substantially in accordance with those terms provided in Exhibit X4 attached hereto. Such shall include the assessment and accrual of interest at the rate of ten (10%) percent per annum, but shall include that all such interest shall be abated if all payments shall be made in a timely manner. Such shall include provisions that upon a default in the payment of the obligations therein, the Holder of such may demand and PAIVIS, and or its assignee, shall surrender all assets conveyed hereunder, or any accessions thereto, to such Holder. The parties acknowledge and agree that such Note shall be assigned to Virasack Tiger Athakhanh upon execution. c) execute and tender to Virasack Tiger Athakhanh an employment agreement, which shall provide the terms and conditions identified in Section 3.05, contained elsewhere herein. d) execute an Acknowledgement and Agreement at Closing where under, PAIVIS shall agree to reimburse A4 for expenses incurred due to any and all payment of all obligations of the credit facilities identified on Exhibit X3 which shall be used for the sole and exclusive purpose of the purchase of product for the operation of the business entity to be formed by PAIVIS post-Closing identified as “New Co”, such being the interim operator of the business of A4. At such time as PAIVIS shall elect to acquire the common stock of A4, PAIVIS shall acknowledge those liabilities, which shall not exceed $750,000.00. e) provide a Resolution of the Directors of PAIVIS which shall authorize its agent to execute all documents identified to be executed and/or tendered at closing. f) reimburse A4 all reasonable costs and expenses arising from this transaction, including any legal or accounting fees assessed to A4. VIRASACK TIGER ATHAKHANH (“Athakhanh”) shall: a) execute an employment agreement which shall be reasonably acceptable as provided in Section 3.05 hereinafter. b) execute a non-compete agreement whereunder Athakhanh shall agree that he will not complete with the business of A4 for a period of three years, which shall be substantially in accordance with the terms of Exhibit X5 attached hereto. Such shall acknowledge the existing commercial activities of Athakhanh as not violating any restrictive covenants. -9- Section 3.02. Option to Acquire Shares of A4 by PAIVIS: It is agreed that uponexercise of the option to acquire the shares of A4, A4 Shareholders shall elect to accept the purchase and exchange offer described herein (the "Accepting Shareholders"), shall assign, transfer and deliver, free and clear of all liens, pledges, encumbrances, charges, restrictions or known claims of any kind, nature, or description, the number of shares of common stock of A4 set forth on Schedule 1.19(c) attached hereto, in the aggregate constituting 100% of the issued and outstanding shares of stock(common or other) of A4 held by each of such shareholders (“A4 Shares”); the objective of such Exchange being the acquisition by PAIVIS of 100% of the issued and outstanding common stock of A4.In exchange for the transfer of such securities by the A4 Shareholders, PAIVIS shall: a)issue to the A4 Shareholders, 266,667 Preferred Series D shares (the “Preferred Shares” or “the Initial Shares”) equal to $1,000,000.The preferential provisions (the “Provisions”) of the Preferred Shares as defined in Exhibit A.and; b)acknowledge theof the liabilities as identified on Exhibit X3. At the Closing, each A4 Shareholder shall, on surrender of his certificate or certificates representing such A4 Shares to PAIVIS or its registrar or transfer agent, be entitled to receive a certificate or certificates evidencing his proportionate interest in the Initial Shares.Upon consummation of the transaction contemplated herein, assuming participation by all of the A4 Shareholders, all of the shares of capital stock of A4 shall be held by PAIVIS. In the event, PAIVIS shall not exercise its option to acquire the shares of A4, then and in such event, PAIVIS, or its assignee, NEW CO, shall assume the liabilities identified on Exhibit X3 attached hereto, if there shall be any balance remaining for those obligations. Section 3.03Federal Excise Tax Refund.PAIVIS, on its behalf or as the acquirer of A4 agrees that it shall make no claim whatsoever to a Federal Excise Tax refund for which A4 has submitted its application to the Internal Revenue Service for the tax year ending December 31, 2006. In the event of any sale, transfer or conveyance of the stock of A4 as contemplated herein, prior to the conclusion of the issuance of any refund, then and in such event A4 shall assign its interest in any refund to Virasack Tiger Athakhanh, or his designee. Section 3.04Working Capital Financing .PAIVIS agrees to provide to A4 $1,000,000 (“Working CapitalFinancing”) in financing for the purposes of working and growth capital The delivery and use of proceeds is detailed in Exhibit B.Such capital shall not include any financing maintained by AAAA which is pre-existing the date of this Agreement or has may be extended prior to the date of closing. Section 3.05Employment and Stock Compensation Agreement for Virasack Tiger Athakhanh.PAIVIS and A4 President & CEO Virasack Tiger Athakhanh shall at or before Closing negotiate and execute and an Employment and Stock Compensation Agreement for and with Virasack Tiger Athakhanh. The Employment and Stock Compensation Agreement with Virasack Tiger Athakhanh will be negotiated with mutually accepted terms including responsibilities and compensation comparable to those currently in effect for Virasack Tiger Athakhanh and employment period of a minimum of three years and provision providing for any non compete provisions to be terminated if employment agreement with Virasack Tiger Athakhanh is terminated by PAIVIS without cause or PAIVIS defaults in the performance of any obligation hereunder. The employment and Stock Compensation Agreement will include the following terms, $8,000 gross salary/month and maintenance of current health benefits. Virasack Tiger Athakhanh will be appointed to the office of VP specifically to be defined at Closing within the terms of Employment and Stock Compensation Agreement. In the event the stock transfer as provided in Section 3.01. does not qualify for a tax free exchange, then and in such event, Paivis Corp. shall grant unto Athakhanh warrants to purchase those shares of Paivis Corp. at Closing for the additional purchase price of 0.01 per share and such purchase price may be paid in equal installments over the period of twelve months subsequent to Closing. Section 3.06Closing.The closing ("Closing") of the transactions contemplated by this Agreement shall take place on November 15, 2007 at 3:00 p.m., Eastern Standard Time or at a time and place agreeable by both Parties. Subject to extension by mutual agreement of the Parties. -10- Section 3.06Changes to Interim Operations. The financial statements (unaudited) of A4 shall reflect all current and total liabilities, including all trade payables and all A4 assets at Closing; except that immediately before Closing all cash and receivables of A4 maybe used , under the sole discretion of A4 by A4 to reduce A4’s credit balance for inventory/COGS. Therefore no cash assets may be transferred with A4. Further it is acknowledged that the Lease for the principle business address of A4 will expire on or about December 1, 2007, and that A4 will be relocating its business to a mutually acceptable location. Section 3.07Closing Events.At the Closing, A4 and each of the Accepting Shareholders shall execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged, and delivered) any and all certificates, opinions, financial statements, schedules, agreements, resolutions, rulings or other instruments required by this Agreement to be so delivered at or prior to the Closing, together with such other items as may be reasonably requested by the parties hereto and their respective legal counsel in order to effectuate or evidence the transactions contemplated hereby.This Agreement shall become effective as of Closing on November 15, 2007. Subject to extension by mutual agreement of the Parties. Section 3.08Current Employees.PAIVIS agrees for A4 to retain its current employees that are under the employ of A4 at Closing, Section 3.09Business Planning.Prior toClosing A4 and Tiger agree to deliver a short form business plan to PAIVISto be approved by the Board of Directors of PAIVIS at or before Closing detailing the initial growth and expansion plans for A4 based on the working capital financing described herein. A4 and Tiger agree to deliver a comprehensive business plan to the Board of Directors of Paivis within 90 days after Closing detailing the growth and expansion plans for A4 for next 2-3 fiscal years including any further working capital requirements. Section 3.10Termination. (a)This Agreement may be terminated by the board of directors of either PAIVIS or A4 at any time prior to the Closing if: (i)there shall be any actual or threatened action or proceeding before any court or any governmental body which shall seek to restrain, prohibit, or invalidate the transactions contemplated by this Agreement and which, in the judgment of such board of directors, made in good faith and based upon the advice of its legal counsel, makes it inadvisable to proceed with the Exchange; or (ii)any of the transactions contemplated hereby are disapproved by any regulatory authority whose approval is required to consummate such transactions (which does not include the Securities and Exchange Commission) or in the judgment of such board of directors, made in good faith and based on the advice of counsel, there is substantial likelihood that any such approval will not be obtained or will be obtained only on a condition or conditions which would be unduly burdensome, making it inadvisable to proceed with the Exchange. In the event of termination pursuant to this paragraph (a) of Section 3.04, no obligation, right or liability shall arise hereunder, and each party shall bear its own costs and expenses incurred by it in connection with the negotiation, drafting, and execution of this Agreement and the transactions herein contemplated. ARTICLE IV SPECIAL COVENANTS Section 4.01Access to Properties and Records.Each of the Parties will each afford to the officers and authorized representatives of the other Parties full access to their properties, books and records, in order that each may have a full opportunity to make such reasonable investigation as they shall desire to make of the affairs of the other, and each will furnish the other with such additional financial and operating data and other information reasonably requested. -11- Section 4.02Delivery of Books and Records.At the Closing, A4 shall deliver to PAIVIS the copies of the corporate minute books, books of account, contracts, records, and all other books or documents of A4 now in the possession of A4 or its officer and director. Section 4.03Third Party Consents and Certificates.All Parties agree to cooperate with each other in order to obtain any required third party consents to this Agreement and the transactions herein contemplated. Section 4.04Consent of A4 Shareholders.A4 shall use its best efforts to obtain the consent of all A4 shareholders to participate in the Exchange. Section 4.05PAIVIS Shareholder Meeting.If required PAIVIS shall seek a consent of the majority voting shareholders or call a special shareholders meeting to be held on or prior to the Closing Date for the purposes of requesting to approve, and PAIVIS's board of directors shall recommend approval of, the terms of this Agreement and such other matters as shall require shareholder approval hereunder Section 4.06Post-Exchange
